Proceeding under article 78 of the Civil Practice Act and section 179-b of the Village Law to review a determination of the board of appeals of the Village of Searsdale, transferred to this court pursuant to section 1296 ef the Civil Practice Act. The determination sought to be reviewed granted the intervenor’s application for a variance to permit land in a residence district to be used as a parking lot in connection with a building to be erected upon the adjoining portion of the parcel, which is situated in a business district. Issues are raised by the denial in the reply of portions of clause j of paragraph 16 of the answer and elsewhere in the pleadings relating to particular matters upon which this court requires proof and findings as follows: (1) the names and number of members of the board of appeals who attended the April 1, 1955, meeting of the board; (2) whether or not the members of the board present at said meeting voted on the matter of the intervenor’s application for a variance and, if so, the result of such vote; (3) whether or not the board at said meeting made findings of fact in connection with its determination of said application for a variance; (4) whether or not “ Exhibit ‘ B ’” annexed to the petition is a reasonably accurate transcript of the proceedings at that meeting insofar as they related to the application of the intervenor; (5) whether or not the true and correct minutes of said meeting are substantially set forth in the reply and in the affidavit of Edward Garfield, and (6) such other matters as may aid this court in determining the board’s action upon, and disposition of, the intervenor’s application. Under sections 1295 and 1296 of the Civil Practice Act these issues are referred to the Honorable Frederick G. Schmidt, Official Referee, to try and report to this court with his findings thereon. Present — Nolan, P. J., Wenzel, Beldoek, Ughetta and Hallinan, JJ.